DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 6 and 8 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an electronic device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
at least one memory and at least one processor which function as a control unit configured to control so that
in a case where the moving operation detected by the first detector is in a first length and the pressing force detected by the second detector is in a first magnitude, an item displayed on a display is moved in a first distance; and
in a case where the moving operation detected by the first detector is in the first length and the pressing force detected by the second detector is in a second magnitude that is different from the first magnitude, the item displayed on the display is moved in a second distance that is longer than the first distance, wherein
the control unit determines a correspondence correlation between the movement amount of the operating object and the movement amount of the item at the start of the moving operation, and, even if the pressing force changes, keeps the correspondence correlation between the movement amount of the operating object and the movement amount of the item until completion of the moving operation.
Accordingly, the claim is considered allowable.

Regarding claim 5, the prior art of record fails to disclose or reasonably suggest an electronic device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
at least one memory and at least one processor which function as a control unit configured to control so that
in a case where the moving operation detected by the first detector is in a first length and the pressing force detected by the second detector is in a first magnitude, an item displayed on a display is moved in a first distance; and
in a case where the moving operation detected by the first detector is in the first length and the pressing force detected by the second detector is in a second magnitude that is different from the first magnitude, the item displayed on the display is moved in a second distance that is longer than the first distance, wherein
during the moving operation, the control unit does not execute a predetermined function in response to a pressing on the operation surface with the pressing force greater than a threshold.
Accordingly, the claim is considered allowable.

Claims 12 and 13 are method and medium variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698